UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2135


BALAL SERVICES TRUST,

                Plaintiff - Appellee,

          and

UNITED STATES OF AMERICA,

                Defendant - Appellee,

          v.

WILLIAM CLIFTON STACEY, SR.,

                Defendant - Appellant,

          and

FREIDA B. STACEY,

                Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cv-00046-CCE-LPA)


Submitted:   March 31, 2016                 Decided:   April 13, 2016


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
William Clifton Stacey, Sr., Appellant Pro Se. Paul Ira Klein,
Robert Gregory Tomchin, CRANFORD, SCHULTZE, TOMCHIN & ALLEN, PA,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     William   Stacey,    Sr.,   appeals   the    district   court’s     order

granting the Government’s motion for default judgment.                We have

reviewed the record and find no reversible error.              Accordingly,

we grant leave to proceed in forma pauperis and affirm for the

reasons   stated   by   the   district   court.     Balal    Servs.    Tr.   v.

Stacey, No. 1:15-cv-00046-CCE-LPA (M.D.N.C. Sept. 10, 2015); see

Fed. R. Civ. P. 55; 28 U.S.C. § 3304(b)(1)(A), (B) (2012); N.C.

Gen. Stat. § 39-23.4 (2015).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                     3